Title: To Thomas Jefferson from W. Jennings, 27 January 1808
From: Jennings, W.
To: Jefferson, Thomas


                        
                            Sir
                     
                            New York 52. South Street27 January 1807 [i.e. 1808]
                        
                        The leizure hours of a few months residence in the United States have enabled me to prepare for the Press
                            ‘The Foundling of Belgrade’ a tale intended as a series to ‘The memoirs of Charles Westcote’ published by me about a
                            twelve month since in Great Britain.
                        Apart from the honor of receiving a dedication to the first magistrate of a free people the liberty of
                            placing this volume under the Patronage of the author of ‘Notes on Virginia’ were a privilege truly grateful to my vanity.
                            The work is now in the press; and will remain with you Sir, to reject or confirm the honor I solicit.
                        In a few days I leave the Country but I shall have time to be apprized of your permission should you incline
                            to indulge me in my request.—
                        I have the honor of subscribing myself Sir Your very obedient humble Servant
                        
                            W. Jennings
                     
                        
                    